Name: Council Regulation (EEC) No 1310/85 of 23 May 1985 on the granting of a calf birth premium in Greece, Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 19 COUNCIL REGULATION (EEC) No 1310/ 85 of 23 May 1985 on the granting of a calf birth premium in Greece , Ireland, Italy and Northern Ireland and on the granting of an additional national premium in Italy United Kingdom (in respect of Northern Ireland only) shall be authorized to grant a premium for every calf born on their territories during the application of this Regulation and still alive six months after its birth . 2 . The amount of the said premium shall be 9 ECU payable by the EAGGF Guarantee Section . It shall be paid in a single instalment . Article 2 Until 6 April 1986 , Italy shall be authorized to grant an additional national premium of not more than 23 ECU per calf still alive six months after its birth . The granting of this premium must not lead to any discrimination between livestock farmers . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the intervention price applicable in the beef and veal sector has been fixed at a level lower than that resulting from the application of Article 6 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 2 ), as last amended by the 1979 Act of Accession ; whereas Greece , Ireland , Italy and the United Kingdom ( in respect of Northern Ireland only), which have applied the system of a premium for the birth of calves provided for in Regulation (EEC ) No 1201 / 82 ( 3 ), should continue to grant this premium until 6 April 1986 ; Whereas this premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 4 ), as last amended by Regulation (EEC) No 3509 / 80 ( 5 ); Whereas Italy should be authorized to grant an additional national premium, HAS ADOPTED THIS REGULATION: Article 1 1 . Until 6 April 1986 , Greece , Ireland , Italy and the Article 3 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805 / 68 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 27 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No C 94 , 15 . 4 . 1985 . ( 2 ) OJ No L 148 , 28 . 6 . 1968 , p. 26 . ( 3 ) OJ No L 140 , 20 . 5 . 1982 , p. 34 . ( 4 ) OJ No L 94 , 28 . 4 . 1970 , p. 13 . ( 5 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 .